Citation Nr: 1118812	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-31 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).





ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel







INTRODUCTION

The Veteran served on active duty from April 1942 to September 1945.  The Veteran died in June 1993 and the appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2009 Board decision the Board determined that the appellant's remarriage barred her from receiving death pension benefits and accrued benefits even though her second husband has now died.  This decision also noted that because the second husband had died, the appellant's remarriage is no longer a bar to eligibility for DIC benefits.

The appellant's claim was remanded by the Board for further development in November 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

At the time of his death the Veteran had no service-connected disabilities and his death from sepsis and prostate cancer was unrelated to the Veteran's military service.



CONCLUSION OF LAW

The criteria for dependency and indemnity compensation benefits have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veteran's Claims (Court) expanded the VA notice requirements for a DIC claim.  The Court held that when adjudicating such a claim, VA must perform a different analysis depending upon whether the Veteran was service-connected for a disability during his or her lifetime and held that 38 U.S.C.A. § 5103(a) notice for a cause of death case must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The appellant was provided VCAA notice meeting the requirements of Hupp by way of a June 2010 letter.  Subsequently, the appellant's claim was readjudicated by the RO by way of a March 2011 supplemental statement of the case.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Board observes that the Veteran's complete service treatment records are unavailable.  The RO made attempts to obtain the Veteran's service treatment records (STR).  In September 2010, after a negative response from the National Personnel Records Center (NPRC), the RO wrote to the appellant and informed her of the unavailability of the STRs, requested that she submit such records if they were in her possession, and requested that she tell VA of their location if she knew where the STRs were located.  In light of the unavailability of most of the STRs, VA has a heightened responsibility to explain the rationale and bases for its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In the June 2010 notice letter the RO requested that the appellant provide information so that VA could obtain the Veteran's terminal treatment records.  No response was received from the appellant.  The record contains no post service medical records relating to the Veteran.  The Board notes that corresponding to VA's duty to assist the appellant in obtaining information is a duty on the part of the appellant to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the appellant in developing her claim, rather than a duty on the part of VA to develop the entire claim with the appellant performing a passive role.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In sum, the Board is satisfied that the originating agency properly processed the appellant's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

A surviving spouse of a veteran is entitled to DIC if the evidence shows that a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to be service connected, a disability must have been incurred in or aggravated by service, or proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  See 38 C.F.R. § 3.312(a).

III.  Analysis

The Board notes that the Veteran had no service-connected disabilities during his lifetime.  The STRs consist of the Veteran's enlistment and discharge examination reports.  The September 1945 discharge examination report notes that the Veteran developed malaria twice during service and that he had back pain during service.  The Veteran reported no other physical problems.  

The appellant has submitted none of the Veteran's post-service medical records.  As noted above, the appellant did not respond to requests that she provide information so that VA could request the Veteran's terminal medical records.  Consequently, the Board must evaluate the appellant's claim based on the limited record as it stands.  

The Veteran's death certificate reveals that the Veteran died in June 1993 due to sepsis as a consequence of prostate cancer.  The certificate notes that the Veteran had had prostate cancer for approximately five years prior to his death.  In this case the appellant has not made any assertions as to why she thinks that the Veteran's terminal prostate cancer was related to his military service.  The record indicates that the Veteran had back complaints during service and had episodes of malaria during service, but does not show that the Veteran's prostate cancer was in any way related to the Veteran's back pain, to his episodes of malaria, or to any other incident of service.  Furthermore the death certificate indicates that the Veteran did not develop prostate cancer until more than 40 years after discharge from service.  

Because the record does not indicate that the Veteran developed prostate cancer until many years after discharge from service and because there is no medical evidence relating the Veteran's terminal prostate cancer to service, the Board finds that the preponderance of the evidence is against the claim and that entitlement to DIC benefits is not warranted.


ORDER

Entitlement to dependency and indemnity compensation is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


